Citation Nr: 9916025	
Decision Date: 06/11/99    Archive Date: 06/21/99

DOCKET NO.  95-27 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1. Entitlement to a rating in excess of 20 percent for 
service-connected diabetes mellitus.   

2. Entitlement to service connection for a right knee 
disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran





ATTORNEY FOR THE BOARD

Richard Giannecchini,  Associate Counsel


INTRODUCTION

The veteran had active military service from January 1991 to 
January 1993.  

A perfected appeal to the Board of Veterans' Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a Notice of 
Disagreement (NOD) in writing received within one year of the 
decision being appealed and, after a Statement of the Case 
(SOC) has been furnished, a substantive appeal (VA Form 9) 
received within 60 days of the issuance of the Statement of 
the Case or within the remainder of the one-year period 
following notification of the decision being appealed.

The present appeal arises from a November 1993 rating 
decision, in which the RO service connected the veteran for 
diabetes mellitus, finding the disease 20 percent disabling, 
with an effective date from May 1993.  The RO also denied the 
veteran's claim of service connection for a right knee 
disorder.  The veteran filed an NOD in February 1994, and 
SOCs were issued by the RO in May and June 1995.  The veteran 
filed substantive appeals in June and August 1995.  In 
January 1996, the veteran testified before a hearing officer 
at the VARO in Pittsburgh.  Supplemental statements of the 
case (SSOC) were issued in June 1996 and November 1998.  


FINDINGS OF FACT

1. All evidence necessary for an equitable disposition of the 
veteran's appeal has been obtained by the RO.  


2. A St. Margaret Memorial Hospital treatment record, dated 
in December 1994, noted that the veteran's insulin-
dependent diabetes mellitus was under good control.  

3. The veteran failed to report for a January 1998 VA 
compensation and pension examination scheduled in 
conjunction with his current claim for an increased rating 
for diabetes mellitus.  

4. Good cause was not shown for the veteran's failure to 
report for the January 1998 VA medical examination.  

5. Applying the rating criteria in effect prior to June 6, 
1996, the evidence does not reflect that the veteran's 
diabetes mellitus exhibits symptoms requiring large 
insulin dosage; careful regulation of activities; episodes 
of ketoacidosis or hypoglycemic reactions with 
considerable loss of weight and strength and mild 
complications, such as pruritus ani, mild vascular 
deficiencies, or beginning diabetic ocular disturbances; 
or pronounced, uncontrolled disease.  

6. Applying the rating criteria in effect on and after June 
6, 1996, the evidence does not reflect that the veteran's 
diabetes mellitus exhibits a need for regulation of 
activities; episodes of ketoacidosis or hypoglycemic 
reactions requiring one or two hospitalizations per year, 
or twice a month visits to a diabetic care provider, or 
complications that would not be compensable if separately 
evaluated; or episodes of ketoacidosis or hypoglycemic 
reactions requiring at least three hospitalizations per 
year or weekly visits to a diabetic care provider, plus 
either progressive loss of weight and strength or 
complications that would be compensable if separately 
evaluated.  

7. A December 1992 service medical record noted a diagnosis 
of probable meniscal tear of the right knee, healed; with 
no pain, instability, or swelling.  


8. A July 1993 Pittsburgh VA Medical Center (VAMC) treatment 
record noted a diagnosis of right knee medial collateral 
ligament (MCL) laxity.  

9. A St. Margaret Memorial Hospital operative report, dated 
in December 1994, noted findings, following surgery to the 
veteran's right knee, of a torn anterior cruciate 
ligament, bucket-handle tear of the medial meniscus, and 
complex degenerative tear with meniscal loss of the 
lateral meniscus.  

10. The veteran's contention that any right knee disorder 
had its onset in service is not supported by any medical 
evidence that would render the claim for service 
connection for that disability plausible under the law.  


CONCLUSIONS OF LAW

1. The criteria for an evaluation in excess of 20 percent for 
diabetes mellitus have not been met under the schedular 
criteria in effect either prior to, or on and after, June 
6, 1996.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.119, Diagnostic Code 7913 
(1995 and 1998).  

2. The veteran has not submitted a well-grounded claim of 
service connection for a right knee disorder.  38 U.S.C.A. 
§ 5107(a) (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Basis

A review of the veteran's service medical records reflects 
that he sought treatment for right knee pain in September 
1992, after walking into a bulkhead stanchion while aboard 
the USS Mount Whitney (LCC-20).  A treatment record noted 
mild edema, with medial collateral ligament and lateral knee 
stability intact.  Additional testing revealed a negative 
drawer sign, and an X-ray of the right knee revealed it to be 
within normal limits.  The assessment was soft tissue injury 
(STI), and the veteran was placed on light duty.

In October 1992, the veteran sought treatment for continued 
right knee pain.  He reported no instability, locking, or 
swelling.  Upon clinical examination, the right knee 
exhibited a full range of motion, no crepitus or mild lateral 
joint line tenderness (LJLT), a negative anterior drawer 
sign, and negative McMurray's test.  The examiner's 
assessment was right knee soft tissue injury.  The treatment 
plan included warm soaks and use of a knee brace.  

In November 1992, the veteran underwent a pre-separation 
medical examination.  In the Report of Medical History, the 
veteran noted that he suffered from occasional mild knee 
pain.  In the Report of Medical Examination, upon clinical 
evaluation, the veteran's lower extremities and 
musculoskeletal system were reported normal, with no 
abnormalities noted.  He was found qualified for separation.  

Later that month, the veteran sought treatment after twisting 
his right knee playing basketball.  He reported hearing a 
"crunching" sound when the injury occurred.  On 
examination, the right knee was noted to have moderate 
effusion, and there was pain over the anterior tibia and 
medial joint line.  The knee was stable to varus and valgus 
stress, and there was a negative anterior drawer sign.  The 
knee was drained of 10cc of bloody effusion.  The examiner's 
assessment included hemarthrosis of the right knee and "rule 
out" medial meniscus tear and anterior cruciate ligament 
(ACL) tear.  The veteran was placed in a medical hold status.  

In December 1992, the veteran was seen in the physical 
therapy clinic.  A treatment note that month revealed that he 
had no complaints of right knee pain, but that his knee 
became sore with weather changes.  Range of motion of the 
right knee was from 0 to 118 degrees.  Strength was noted as 
5/5 and there was a negative McMurray's test.  It was noted 
that physical therapy was to be discontinued, and the veteran 
was to begin an exercise program.  Thereafter, a follow-up 
orthopedic examination later that month noted that the 
veteran had completed one month of physical therapy with 
excellent results, there was no pain, swelling, or 
instability of the right knee, and that the knee had a full 
range of motion and no joint line tenderness.  The 
examination assessment was of a probable meniscal tear, now 
healed.  The treatment plan called for continued exercise, 
and the veteran was noted to be fit for full duty, which 
included separation from service.  

Thereafter, in June 1993, the veteran submitted a VA Form 21-
526 (Veteran's Application for Compensation or Pension) to 
the RO, in which he filed a claim of entitlement to service 
connection for both a right knee disorder and diabetes.  In 
addition, he also submitted Western Pennsylvania Hospital 
treatment records, dated in May and June 1993, which 
reflected a diagnosis of diabetes mellitus.  

In July 1993, the veteran was medically examined for VA 
purposes.  He reported his medical history with respect to 
his right knee and the onset of his diabetes.  He denied 
insulin reaction or hypoglycemic symptoms, and reported 
occasional swelling of the right knee joint.  Upon clinical 
evaluation, there was tenderness over the medial aspect of 
the right knee joint, without swelling or lateral 
instability.  Furthermore, there was no subluxation, non-
union, mal-union or loose motion of the knee joint.  Range of 
motion was reported as flexion to 140 degrees and extension 
to 0 degrees.  An associated radiographic study revealed no 
degenerative joint disease, no fluid in the joint space, and 
no evidence of fracture or other abnormality.  The examiner's 
diagnosis was arthralgia and post-traumatic arthritis of the 
right knee joint.  With respect to his diabetes, the examiner 
noted that the veteran had no history of diabetic 
ketoacidosis or hypoglycemic reaction since he was discharged 
from Western Pennsylvania Hospital.  It was also noted that 
the veteran followed a 2,600 calorie ADA (American Diabetes 
Association) diet.  The examiner's diagnosis was Type-II 
diabetes mellitus, insulin-requiring, well controlled.  

In April 1994, the veteran was re-examined with respect to 
his diabetes mellitus.  He reported being told that he had 
poor compliance with dietary restrictions and that his 
diabetes was out of control.  On further clinical 
examination, there was not a finding of recent ketoacidosis 
or hypoglycemic reaction.  There was also no anal pruritus or 
vascular deficiency.  The examiner's diagnosis was Type-I 
diabetes mellitus, compliance disorder, and diastolic 
hypertension.  

In a November 1993 rating decision, the RO denied the 
veteran's claim for service connection for a right knee 
disorder, and granted service connection for diabetes 
mellitus.  The disease was determined to be 20 percent 
disabling.  

In November 1994, the RO received VAMC Pittsburgh treatment 
records, dated in January 1994.  These records noted the 
veteran's hospitalization for an increase in his blood sugar, 
possibly secondary to bronchitis.  The veteran complained of 
polyuria, polydipsia, and blood sugars in the 350-400 range 
in the days leading up to his hospital admission.  His 
condition was noted as stable at discharge, with a treatment 
plan for a 3200 calorie ADA diet and activity as tolerated.   

In January 1995, the RO received a VA Form 21-4138 (Statement 
in Support of Claim) from the veteran, dated that same month.  
The veteran reported his medical history with respect to his 
right knee, and noted that he had twisted the knee in 
February 1993 but had not thought anything of it.  He also 
reported having injured his knee on five separate occasions 
in 1994.  In particular, the veteran reported that his right 
knee had given out in August 1994.  Furthermore, the veteran 
noted that he had had right knee surgery.  

In February 1995, the RO received St. Margaret Memorial 
Hospital treatment records, dated in November and December 
1994.  In particular, these records reflected that the 
veteran's diabetes mellitus was under good control, and that 
he had undergone surgery on his right knee.  An operative 
report noted a preoperative diagnosis of torn anterior 
cruciate ligament of the right knee.  Post operatively, the 
veteran was found to be suffering from a torn anterior 
cruciate ligament of the right knee, bucket-handle tear of 
the medial meniscus, complex degenerative tear with meniscal 
loss of the lateral meniscus, grade-III changes of the 
lateral femoral condyle and tibial plateau, as well as grade-
II and grade-III changes on the undersurface of the patella.  


In April 1995, the RO received VAMC Pittsburgh treatment 
records, dated from January 1993 to November 1994.  In 
particular, a record dated in November 1994 noted the veteran 
as not having any diabetic complications.  A record, dated in 
August 1994, noted the veteran as obese, and also reported 
his complaints of right knee pain.  The examiner's impression 
was that the pain, along with the veteran's stated history, 
were consistent with a meniscal injury. 

In January 1996, the veteran testified before a hearing 
officer at the VARO in Pittsburgh.  Under questioning, the 
veteran stated that he took two shots of insulin a day 
(regular and NPH (isophane)), that he was continuously 
thirsty, and that he suffered from excessive urination, 
dizziness, confusion, and fatigue.  He also stated that he 
was treated by the VA for his diabetes every six months.  
With respect to his right knee, the veteran testified that 
his right knee had been still a little unstable when he was 
discharged from service, and that, the following month, 
February 1993, his knee had given out and he had been treated 
at the VA medical center.  The treatment had consisted of 
additional physical therapy, with no definitive diagnosis at 
that time.  The veteran also reported that, in August 1994, 
while at work, he had stepped in a small indentation in the 
ground and his right knee had given out.  He was subsequently 
seen at the VA medical center, where he received physical 
therapy, but he had continued to suffer from pain and 
swelling.  He was later examined by a private physician, who 
diagnosed an ACL tear and thereafter performed surgery.  
Since the surgery, the veteran reported that his right knee 
would swell up during changes in the weather, and that it was 
stiff in the morning when he got out of bed.  He also 
reported that his surgical right knee scars were tender.  In 
addition, the veteran also stated that he was taking 800 mg 
of Motrin three or four times a day for pain, and wore a knee 
brace.  

That same month, January 1996, the RO received VAMC 
Pittsburgh treatment records, dated from July 1993 to January 
1994.  In particular, a treatment record, dated in November 
1993, reflected the veteran's complaints of polyuria, 
multiple nocturia, and polydipsia.  A treatment record, dated 
in July 1993, noted persistent difficulty with weight-bearing 
on the right knee, and pain medially on full extension.  The 
assessment was right knee MCL laxity.  A treatment record in 
September 1993 noted chronic MCL laxity of the right knee, in 
addition to probable multidirectional knee instability.  

In May 1997, the RO received VAMC Pittsburgh treatment 
records, dated in January 1997.  In particular, these records 
noted a diagnosis of osteomyelitis of the distal phalanx of 
the left index finger.  The veteran also reported morning 
dizziness and abdominal pain which resided after taking 
insulin and eating.  No hypoglycemic symptoms were noted.  

Furthermore, the Board notes that the veteran was scheduled 
for a number of VA medical examinations for which he failed 
to report, the most recent being in January 1998.  

II.  Analysis

a.  Increased Rating

The veteran has submitted a well-grounded claim within the 
meaning of 38 U.S.C.A. § 5107(a).  See Murphy v. Derwinski, 1 
Vet.App. 78, 81 (1990); Gilbert v. Derwinski, 1 Vet.App. 49, 
55 (1990).  That is, the Board finds that he has submitted a 
claim which is plausible.  This finding is based on the 
veteran's assertion that his service-connected diabetes 
mellitus is more severe then previously evaluated.  See Arms 
v. West, 12 Vet.App. 188, 200 (1999), citing Proscelle v. 
Derwinski, 2 Vet.App. 629 (1992).  The Board is also 
satisfied that all relevant evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained, and that no further assistance is required to 
comply with the duty to assist him as mandated by 38 U.S.C.A. 
§ 5107(a).

Disability evaluations are determined by the application of a 
schedule of ratings which is based upon average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant, and where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. §§ 3.102, 
4.3, 4.7 (1998).  Where entitlement to compensation has 
already been established, and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  See Francisco v. Brown, 7 Vet.App. 55, 58 
(1994); 38 C.F.R. §§ 4.1, 4.2 (1998).

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals, prior to 
March 1, 1999) recently addressed the distinction between a 
veteran's dissatisfaction with the initial rating assigned 
following a grant of service connection, and a later claim 
for an increased rating.  See Fenderson v. West, 12 Vet.App. 
119, 126 (1999).  The Court noted that the rule from 
Francisco v. Brown, supra, as to the primary importance of 
the present level of disability, was not necessarily 
applicable to the assignment of an initial rating following 
an original award of service connection for that disability.  
Rather, the Court held that, at the time of an initial 
rating, separate ratings can be assigned for separate periods 
of time based upon the facts found - a practice known as 
assigning "staged" ratings.  

During the course of this appeal, substantive changes were 
made by regulatory amendment to the schedular criteria for 
evaluating diseases of the endocrine system, as set forth in 
38 C.F.R. § 4.119.  See 61 Fed. Reg. 20,440 (1996).  These 
changes became effective on June 6, 1996.  See 38 C.F.R. 
§ 4.119 (1998).  The RO applied the revised criteria in its 
evaluation of the veteran's service-connected diabetes 
mellitus, and the veteran was notified of its decision in a 
November 1998 SSOC, which denied him an increased evaluation.

Where the law or regulations change while a case is pending, 
the version most favorable to the claimant applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet.App. 308, 312-313 (1991).  See also Baker v. West, 
11 Vet.App. 163, 168 (1998).  In reviewing this case, the 
Board must therefore evaluate the veteran's service-connected 
diabetes mellitus under both the old and current regulations 
to determine whether he is entitled to an increased 
evaluation under either set of criteria.

Prior to the regulatory changes, the veteran's diabetes 
mellitus had assigned to it a 20 percent rating under 38 
C.F.R. § 4.119, Diagnostic Code (DC) 7913, "Diabetes 
mellitus," as in effect before June 6, 1996.  Based upon 
that regulatory scheme, mild diabetes mellitus, controlled by 
restricted diet, without insulin, without impairment of 
health or vigor or limitation of activity, warranted a 10 
percent rating.  A 20 percent rating was warranted for 
moderate diabetes mellitus, with moderate insulin or oral 
hypoglycemic agent dosage, and restricted (maintenance) diet; 
without impairment of health or vigor or limitation of 
activity.  A 40 percent rating was warranted for moderately 
severe diabetes mellitus, requiring large insulin dosage, 
restricted diet, and careful regulation of activities, i.e., 
avoidance of strenuous occupational and recreational 
activities.  A 60 percent rating was warranted for severe 
diabetes mellitus with episodes of ketoacidosis or 
hypoglycemic reactions, but with considerable loss of weight 
and strength and mild complications, such as pruritus ani, 
mild vascular deficiencies, or beginning diabetic ocular 
disturbances.  A 100 percent rating was warranted for 
pronounced, uncontrolled disease, i.e., with repeated 
episodes of ketoacidosis or hypoglycemic reactions, 
restricted diet, and regulation of activities, with 
progressive loss of weight and strength or severe 
complications.  Under DC 7913 it was additionally noted that 
definitely established complications such as amputations, 
impairment of central visual acuity, peripheral neuropathy 
with definite sensory motor impairment, or definitely 
established arteriosclerotic focalizations would be 
separately rated under the applicable diagnostic codes.  
Furthermore, when the diagnosis of diabetes mellitus was 
definitely established, it was neither necessary nor 
advisable to request glucose tolerance tests for rating 
purposes.  38 C.F.R. § 4.119, Code 7913 (1995).

Under DC 7913, as in effect on and after June 6, 1996, a 10 
percent rating is warranted for diabetes mellitus manageable 
by restricted diet only.  A 20 percent rating requires 
insulin and a restricted diet, or oral hypoglycemic agent and 
restricted diet.  A 40 percent rating is warranted when the 
disease requires the taking of insulin, a restricted diet, 
and regulation of activities.  A 60 percent rating requires 
the taking of insulin, a restricted diet, and regulation of 
activities with episodes of ketoacidosis or hypoglycemic 
reactions requiring one or two hospitalizations per year, or 
twice a month visits to a diabetic care provider, plus 
complications that would not be compensable if separately 
evaluated.  A total schedular (100 percent) rating for 
diabetes mellitus requires more than one daily injection of 
insulin, restricted diet, and regulation of activities 
(avoidance of strenuous occupational and recreational 
activities) with episodes of ketoacidosis or hypoglycemic 
reactions requiring at least three hospitalizations per year 
or weekly visits to a diabetic care provider, plus either 
progressive loss of weight and strength, or complications 
that would be compensable if separately evaluated.  38 C.F.R. 
§ 4.119, Code 7913 (1998).

After review of the evidence of record, the Board is of the 
opinion that the criteria for an increased evaluation for 
diabetes mellitus under the schedular provisions in effect 
prior to June 6, 1996, have not been met.  We note that a 
treatment record in December 1994 reflected the veteran's 
diabetes mellitus to be under "good control."  VA treatment 
records in January 1997 reported no hypoglycemic symptoms.  
In addition, the medical evidence of record does not indicate 
that the veteran's diabetes mellitus is uncontrollable, 
requires large insulin dosages, or results in ketoacidosis.  
Furthermore, the medical evidence does not demonstrate 
considerable loss of weight and strength with mild 
complications, such as pruritus ani, mild vascular 
deficiencies, or beginning diabetic ocular disturbances, or 
that the veteran must maintain careful regulation of his 
activities.  We are cognizant of the veteran's testimony that 
he suffers from dizziness and fatigue, which he attributes to 
his diabetes.  However, we find no medical evidence to 
support a conclusion that such symptomatology is attributable 
to the disease.  Therefore, we do not find that a disability 
rating greater than 20 percent under the "old" rating 
criteria is warranted.  

The Board is also of the opinion that the criteria for an 
increased evaluation for diabetes mellitus under the current 
schedular provisions, in effect on and after June 6, 1996, 
have not been met.  As previously noted, the veteran's 
diabetes mellitus was found to be under good control, and 
there have not been any reported hypoglycemic reactions, or 
other medical evidence reflecting that the veteran's diabetes 
mellitus restricts his level of physical activity.  In 
addition, the veteran has not shown that his condition 
results in episodes of ketoacidosis or hypoglycemic reactions 
requiring one or two hospitalizations per year or twice a 
month visits to a diabetic care provider, or complications 
that would not be compensable if separately evaluated; or 
episodes of ketoacidosis or hypoglycemic reactions requiring 
at least three hospitalizations per year or weekly visits to 
a diabetic care provider, plus either progressive loss of 
weight and strength or complications that would be 
compensable if separately evaluated.  38 C.F.R. § 4.119, 
Diagnostic Code 7913 (1998).  Therefore, we do not find that 
a disability rating greater than 20 percent for the veteran's 
diabetes mellitus under the current rating criteria is 
warranted.

As noted above, we have also assessed the record to ascertain 
whether the evidence would support a higher rating during an 
earlier stage of this claim, under the Fenderson precedent.  
In this regard, we have considered all the evidence of record 
with respect to the veteran's claim for an increased rating 
for diabetes mellitus.  We find that at no time did the 
veteran exhibit, under the old or current rating criteria, 
the necessary showing of restricted activities, ketoacidosis 
or hypoglycemic reactions, or the required medical treatment 
as to warrant an increased evaluation.  Accordingly, the 
Board is of the opinion that a rating greater than 20 percent 
has not been warranted from the time of the veteran's 
original filing of his claim in June 1993.  

We further note that, under 38 C.F.R. § 3.655, "When 
entitlement or continued entitlement to a benefit cannot be 
established or confirmed without a current VA examination or 
reexamination and a claimant, without good cause, fails to 
report for such examination, or reexamination, . . . [and 
the] examination [was] scheduled in conjunction with an 
original compensation claim, the claim shall be rated based 
on the evidence of record."  That regulation additionally 
notes, "Examples of good cause include, but are not limited 
to, the illness or hospitalization of the claimant, death of 
an immediate family member, etc."  38 C.F.R. § 3.655(a)(b) 
(1998).  As noted earlier, the veteran failed to appear for a 
number of scheduled VA medical examinations, the most recent 
being in January 1998.  The Board finds no evidence in the 
claims file of good cause for the veteran's absence from the 
January 1998 VA examination.  Findings from a medical 
examination might have provided evidence supportive of the 
veteran's claim.  

The Board has also considered all applicable provisions of 38 
C.F.R. Parts 3 and 4, but finds no basis for an allowance of 
this claim.  In an exceptional case, where the schedular 
evaluations are found to be inadequate, the Chief Benefits 
Director or the Director, Compensation and Pension Service, 
upon RO submission, is authorized to approve an extra-
schedular evaluation commensurate with the average earning 
capacity impairment due exclusively to the service-connected 
disability.  38 C.F.R. § 3.321(b)(1) (1998).  However, the 
Board is not required to discuss the possible application of 
38 C.F.R. § 3.321(b)(1) when there is no evidence of an 
exceptional disability picture.  Shipwash v. Brown, 8 
Vet.App. 218, 227 (1995).  In this case, the RO did not refer 
the claim for an extra-schedular evaluation; nevertheless, 
there is otherwise no evidence to indicate that the case is 
exceptional so as to preclude the use of the regular rating 
criteria.  See Floyd v. Brown, 9 Vet.App. 881 (1996).

b.  Service Connection

The Board's threshold question must be whether the veteran 
has presented a well-grounded claim.  38 U.S.C.A. § 5107 
(West 1991); Gilbert v. Derwinski, 1 Vet.App. 49 (1990).  If 
he has not, the claim must fail and there is no further duty 
to assist in its development.  38 U.S.C.A. § 5107; Murphy v. 
Derwinski, 1 Vet.App. 78 (1990).  This requirement has been 
reaffirmed by the United States Court of Appeals for the 
Federal Circuit in its decision in Epps v. Gober, 126 F.3d 
1464, 1469 (Fed. Cir. 1997), cert. denied sub nom. Epps v. 
West, 118 S. Ct. 2348 (1998).  That decision upheld the 
earlier decision of the United States Court of Appeals for 
Veterans Claims which made clear that it would be error for 
the Board to proceed to the merits of a claim which is not 
well grounded.  Epps v. Brown, 9 Vet.App. 341 (1996).

The U.S. Court of Appeals for Veterans Claims has also held 
that, in order to establish that a claim for service 
connection is well grounded, there must be competent evidence 
of:  (1) a current disability (a medical diagnosis); (2) the 
incurrence or aggravation of a disease or injury in service 
(lay or medical evidence); and (3) a nexus (that is, a 
connection or link) between the in-service injury or 
aggravation and the current disability.  Competent medical 
evidence is required to satisfy this third prong.  See Elkins 
v. West, 12 Vet.App. 209, 213 (1999) (en banc), citing Caluza 
v. Brown, 7 Vet.App. 498 (1995), aff'd per curiam, 78 F.3d 
604 (Fed. Cir. 1996) (table), and Epps, supra.  "Although 
the claim need not be conclusive, the statute [38 U.S.C.A. 
§5107] provides that [the claim] must be accompanied by 
evidence" in order to be considered well grounded.  Tirpak 
v. Derwinski, 2 Vet. App. 609, 611 (1992).  In a claim of 
service connection, this generally means that evidence must 
be presented which in some fashion links the current 
disability to a period of military service or to an already 
service-connected disability.  38 U.S.C.A. §§ 1110, 1131 
(West 1991); 38 C.F.R. § 3.303 (1998); Rabideau v. Derwinski, 
2 Vet.App. 141, 143 (1992); Montgomery v. Brown, 4 Vet.App. 
343 (1993).

Evidence submitted in support of the claim is presumed to be 
true for purposes of determining whether it is well grounded.  
King v. Brown, 5 Vet.App. 19, 21 (1993). Lay assertions of 
medical diagnosis or causation, however, do not constitute 
competent evidence sufficient to render a claim well 
grounded. Grottveit v. Brown, 5 Vet.App. 91, 93 (1992); 
Espiritu v. Derwinski, 2 Vet.App. 492, 495 (1992).

Under applicable criteria, service connection may be granted 
for a disability resulting from disease or injury which was 
incurred in, or aggravated by, service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991).  To establish a showing of chronic disease 
in service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time.  38 C.F.R. § 
3.303(b) (1998).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1998).


With regard to the veteran's contention that he currently 
suffers from a service-related right knee disorder, the Board 
finds that the claim is not well grounded.  We are cognizant 
that the veteran suffered from right knee pain and swelling 
while in service.  His final orthopedic examination, which 
was subsequent to his separation medical evaluation, noted 
that he had suffered from a probable meniscal tear, which had 
healed, and there were no additional findings of pain, 
swelling, or instability of the right knee noted.  
Thereafter, the veteran reported that he twisted his right 
knee in February 1993.  Treatment records from the VAMC 
Pittsburgh, dated in July and September 1993, note diagnoses 
of MCL laxity of the right knee.  In August 1994, the veteran 
noted that he had stepped in a small indentation in the 
ground and his knee had given out.  He was later diagnosed 
with an ACL tear, and surgery was performed in December 1994 
at St. Margaret Memorial Hospital.  A postoperative report 
included torn anterior cruciate ligament of the right knee, 
bucket-handle tear of the medial meniscus, complex 
degenerative tear with meniscal loss of the lateral meniscus, 
and other degenerative changes.  

While a right knee disability has been clearly identified, 
none of the medical examiners who have treated the veteran, 
and who presumably knew of his medical history in the 
military, have stated that his right knee disability was 
incurred in or aggravated by service.  Given the postservice 
injuries to the right knee, we find the veteran has not 
satisfied the threshold requirement for a well-grounded claim 
as set forth by the Court in Caluza, above, in that there is 
no medical opinion evidence indicating the veteran's current 
right knee disability is related to service.  See Clyburn v. 
West, ___ Vet.App.___, No. 97-1321, slip op. at 8-9 (Apr. 2, 
1999), holding that continued complaints of knee pain after 
service do not suffice to establish a medical nexus, where 
the issue at hand is of etiology, and requires medical 
opinion evidence.  There is no medical evidence that the 
veteran's current disorder is the same disorder or related to 
the knee problem he experienced while on active duty.  
Although the veteran is competent to testify to the pain he 
has experienced since active service, he is not competent to 
testify to the fact that what he experienced in service and 
since service are the same related right knee disorders.  

We are also mindful that the Court of Appeals for Veterans 
Claims has held that a disorder suffered in service will be 
determined to be chronic under 38 C.F.R. § 3.303(b) when 
there is competent medical evidence to establish its 
chronicity, based upon both its existence in service and its 
relationship to the same condition after service.  Savage v. 
Gober, 10 Vet.App. 488, 495 (1997).  Where the disorder is of 
a type that requires medical expertise (as opposed to mere 
lay observation) to demonstrate its existence, such medical 
evidence must be of record.  Id. (citing Epps, Caluza, 
Grottveit, supra).  In this instance, there has been no 
competent medical evidence, i.e., a medical opinion, 
demonstrating that the veteran's current right knee disorder 
is the same condition he suffered from in service.  

Even where chronicity in service or within an applicable 
presumption period is not established, a claimant can still 
establish a chronic disorder, also under section 3.303(b), by 
demonstrating continuity of symptomatology from service until 
the post-service diagnosis of the condition.  Savage, supra, 
10 Vet.App. at 496.  As noted above, no medical opinion of 
record has linked the veteran's current right knee disorder 
to the condition he suffered in service.  Therefore, this 
section cannot serve to assist him in the submission of a 
plausible claim.  

The Board therefore concludes that, given the veteran's final 
orthopedic examination in service, his twisting injuries to 
the right knee post service, and the lack of a medical 
opinion linking the veteran's current right knee disorder to 
service, the veteran has not met the initial burden of 
presenting evidence of a well-grounded claim for service 
connection for a right knee disorder, under the applicable 
law as interpreted in the Caluza and Savage precedents.  See 
also Rose v. West, 11 Vet.App. 169, 171-72 (1998), 
emphasizing that section 3.303(b) provides an alternative 
method of establishing service connection but does not 
override the analysis set forth in Caluza and Epps, supra.

The veteran has been very specific in asserting that his 
right knee disorder was incurred while on active service.  
While the Board does not doubt the sincerity of the veteran's 
contentions in this regard, and his belief that he suffers 
from a service-related right knee disorder, our decision must 
be based on competent medical testimony or documentation.  In 
a claim of service connection, this generally means that 
medical evidence must establish that a current disability 
exists, and that the disability is related to a period of 
active military service.  Competent medical evidence has not 
been presented establishing that the veteran's current right 
knee disorder is service-related.  38 U.S.C.A. §§ 1110, 1131 
(West 1991); 38 C.F.R. § 3.303 (1998); Rabideau v. Derwinski, 
Montgomery v. Brown, both supra.

In addition, as noted above, the veteran does not meet the 
burden of presenting evidence of a well-grounded claim merely 
by presenting his own testimony, however strongly felt 
because, as a lay person, he is not competent to offer 
medical opinions.  See Bostain v. West, 11 Vet.App. 124, 127 
(1998), citing Espiritu, supra.; See also Carbino v. Gober, 
10 Vet.App. 507, 510 (1997), aff'd sub nom. Carbino v. West, 
168 F.3d 32 (Fed. Cir. 1999); Routen v. Brown, 10 Vet.App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge"), aff'd sub 
nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. 
denied, 119 S. Ct. 404 (1998).

Under the law, the veteran is free, at any time in the 
future, to submit new and material evidence to reopen his 
claim for a right knee disorder, regardless of the fact that 
he currently is not shown to be suffering from a disability 
that may be service-connected.  Such evidence would need to 
show, through competent medical evidence, a current 
disability, and that such disability, "resulted from a 
disease or injury which was incurred in or aggravated by 
service."  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§ 3.303 (1998); Rabideau, Montgomery, supra.

In absence of a well-grounded claim, there is no duty to 
assist the veteran further in the development of it, and the 
Board does not have jurisdiction to adjudicate it.  Boeck v. 
Brown, 6 Vet.App. 14 (1993); Grivois v. Brown, 5 Vet.App. 136 
(1994).  Accordingly, as a claim that is not well grounded 
does not present a question of fact or law over which the 
Board has jurisdiction, the claim for service connection for 
a right knee disorder must be denied.  See Epps v. Gober, 
supra.



ORDER

1. Entitlement to a rating in excess of 20 percent for 
diabetes mellitus, under the schedular criteria in effect 
either prior to, or on and after June 6, 1996, is denied.  

2. Service connection for a right knee disorder is denied. 




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals



 

